11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Kevin Earl Scott,                      * Original Mandamus Proceeding

No. 11-21-00012-CR                           * January 29, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Relator’s petition for writ of mandamus and
concludes that the petition should be dismissed for lack of jurisdiction. Therefore,
in accordance with this court’s opinion, the petition for writ of mandamus is
dismissed.